ALLOWABILITY NOTICE

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tait on 08/15/2022. The application has been amended as follows:

In claim 1:
Line 2, delete “at least” after “and”,
Line 4, delete “that in use is” after “prepare food”,
Line 5, insert “s” at the term “chamber” after “second food preparation”,
Line 11, insert “wherein the first and second food preparation chambers each is accommodated in a separate container, wherein each separate container comprises a permeable bottom, wherein each separate container is rotatable to adjust the permeable bottom, wherein a partition positioned between the permeable bottom of the separate container of the first food preparation chamber and the permeable bottom of the separate container of the second food preparation chamber, wherein the partition comprises permeable two layers that are rotatable relative to one another,” after “chamber, and”,
Line 12, delete “at least one of” after “wherein”, and delete “is” after “chambers” and replace with “are”,
Line 13, delete “a permeable bottom”, and insert “the permeable bottom of the separate container of the first food preparation chamber, the permeable bottom of the separate container of the second food preparation chamber and the permeable two layers of the partition such that the cooking conditions are independently controlled by a rotation of at least one of the permeable bottom of the separate container of the first and second food preparation chambers and the permeable two layers of the partition”.
The amendments above result in amended claim 1 to appear as (deletions strikethrough, and insertions underlined):
1. (Currently Amended) A table-top kitchen device, comprising a first food preparation chamber and 
wherein the first and second food preparation chambers are operable simultaneously to prepare food 
wherein the first and second food preparation chambers are physically separated from each other in such way that each chamber includes an autonomous cooking environment with independently settable and controllable cooking conditions, wherein the cooking conditions comprise at least one of a cooking method and at least one cooking parameter,
wherein the table-top kitchen device further comprises a base comprising a support structure for mounting the first food preparation chamber and the second food preparation chamber, and
wherein the first and second food preparation chambers each is accommodated in a separate container, wherein each separate container comprises a permeable bottom, wherein each separate container is rotatable to adjust the permeable bottom, wherein a partition positioned between the permeable bottom of the separate container of the first food preparation chamber and the permeable bottom of the separate container of the second food preparation chamber, wherein the partition comprises permeable two layers that are rotatable relative to one another,
wherein are in fluid connection with each other and with the base through the permeable bottom of the separate container of the first food preparation chamber, the permeable bottom of the separate container of the second food preparation chamber and the permeable two layers of the partition such that the cooking conditions are independently controlled by a rotation of at least one of the permeable bottom of the separate container of the first and second food preparation chambers and the permeable two layers of the partition.

In claim 2:
In line 3, delete “, for instance” after “preparing vegetables”,
In line 4 and line 5, delete “, for instance” before “meat replacers”,
In line 5, delete “such as” after “a side dish,”.
The amendments above result in amended claim 2 to appear as (deletions strikethrough, and insertions underlined):
2. (Currently Amended) The table-top kitchen device of claim 1, further comprising  a third food preparation chamber, wherein the first food preparation chamber arranged for preparing vegetables

In claim 3:
In line 2, insert “s” at the term “chamber” after “second food preparation”.
The amendments above result in amended claim 3 to appear as (deletions strikethrough, and insertions underlined):
3. (Currently Amended) The table-top kitchen device of claim 1, wherein the first food preparation chamber and the second food preparation chambers are arranged to apply the same cooking method, and wherein at least one cooking parameter of the first preparation chamber is set differently from at least one cooking parameter of the second preparation chamber.

In claim 8:
In lines 1 and 2, delete “food preparation chamber is accommodated in a separate container, that” and replace with “of the separate container” after “wherein each”.
The amendments above result in amended claim 8 to appear as (deletions strikethrough, and insertions underlined):
8. (Currently Amended) The table-top kitchen device of claim 1, wherein each of the separate container is removably arranged in the table-top kitchen device, so as to be movable between a mounted condition in which the corresponding food preparation chamber is enclosed, and a demounted condition, in which said corresponding food preparation chamber is easy accessible.

In claim 9:
In line 1, delete “containers” and replace with “each of the separate container”.
The amendments above result in amended claim 9 to appear as (deletions strikethrough, and insertions underlined):
9. (Currently Amended) The table-top kitchen device of claim 8, wherein each of the separate container corresponding to the first and second food preparation chambers are stacked.

In claim 11:
In line 1, delete “containers” and replace with “each of the separate container”.
The amendments above result in amended claim 11 to appear as (deletions strikethrough, and insertions underlined):
11. (Currently Amended) The table-top kitchen device of claim 8, whereineach of the separate container corresponding to the first and second food preparation chambers are rotatable to set at least one of the cooking method and the at least one cooking parameter.

In claim 12:
In line 1 and line 2, delete “at least one of containers” and replace with “each of the separate container”, 
In lines 2 and 3, delete “at least one of the permeable bottom and”.
The amendments above result in amended claim 12 to appear as (deletions strikethrough, and insertions underlined):
12. (Currently Amended) The table-top kitchen device of claim 8, wherein each of the separate container corresponding to food preparation chambers comprises 

In claim 13:
In line 2, delete “containers” and replace with “permeable sidewall”.
The amendments above result in amended claim 12 to appear as (deletions strikethrough, and insertions underlined):
13. (Currently Amended) The table-top kitchen device of claim 12, wherein a permeability of the permeable sidewall is adjustable.

In claim 14:
In line 1, insert “of the sidewall” after “the permeability”
The amendments above result in amended claim 14 to appear as (deletions strikethrough, and insertions underlined):
14. (Currently Amended) The table-top kitchen device of claim 13, wherein the permeability of the sidewall is adjustable through rotation of the containers.

Cancel claim 15.

Reasons for Allowance
Allowance of claims 1-14, and 16-18 is indicated because the prior art of record (Lin, and Adamczak) do not disclose/suggest the combination of “a partition positioned between the permeable bottom of the separate container of the first food preparation chamber and the permeable bottom of the separate container of the second food preparation chamber, wherein the partition comprises permeable two layers that are rotatable relative to one another, wherein the first and second food preparation chambers are in fluid connection with each other and with the base through the permeable bottom of the separate container of the first food preparation chamber, the permeable bottom of the separate container of the second food preparation chamber and the permeable two layers of the partition such that the cooking conditions are independently controlled by a rotation of at least one of the permeable bottom of the separate container of the first and second food preparation chambers and the permeable two layers of the partition” as cited in claim 1.
Moreover, there are the newly discovered prior arts made of record:
Van Der Vlis et al. (US 20120247342 A1) discloses, a device (100) for heating a food is disclosed. The device (100) comprises at least one heating chamber (110) and a variable-power steam-generating unit (120) configured to generate steam. The variable-power steam-generating unit (120) is fluidly connected with at least one heating chamber (110). On basis of difference between temperature sensed in the device (100) and a predetermined temperature, power of the variable-power steam-generating unit (120) can be adjusted such as to enable attaining a desired heating temperature in the heating process of the device (100).
Sloat et al. (US 9676539 B2) discloses, a package for combined steam and microwave heating of food, wherein the package may include microwave energy interactive materials (“MEIMs”) configured for providing rapid, simultaneous microwave and steam cooking in a domestic microwave oven. The MEIMs may be configured for controlling the heating pattern within the package and to control volumetric heating of food in the package. The MEIMs may include one or more of a susceptor, shield, and/or resonating patch antenna. The package may be paper-based, or it may be manufactured of any other suitable material. One or more of the different sections of the package may comprise separate chambers respectively for the steam source and the food to be steamed, so that the steam source and the food to be steamed are separated from one another during manufacturing, storage, and cooking.
Messerli (US 5974953 A) discloses, an utensil having wall elements, separate baskets for insertion therein and associated serving plates, into which the baskets can also be inserted. The wall elements have a top handling edge and a bottom edge with an indentation all round the outside so that the wall elements can be stacked together with other identical wall elements. In the vicinity of the bottom edge there is a rim on the inside of the wall elements. The associated baskets have a perforated or slotted bottom, are made from chromium-nickel steel and have a perpendicular edge with a horizontal rim. The baskets can be inserted by this edge onto a rim inside the wall elements. The baskets have two folding handle attachments for this purpose. In the separate serving plates there is a recess into which the baskets made of chromium-nickel steel can be snugly inserted.
Montgomery (US 8739380 B1) discloses, an apparatus for a swing-out, multi-level barbeque smoker having a common mounting post wherein the individual cooking units are mounted on the common mounting post so that the individual units are slidably and swingably disposed so that a user can have easy access to the individual units. The apparatus is mounted on a wheeled carriage having a handle bar assembly so that the wheeled carriage can be easily maneuvered by a user. The upper swing-out unit has a grill for receiving food items, the middle swing-out unit has a bowl for receiving water therein and the lower unit has a grill upon which the fuel, e.g., charcoal or the like can be placed.
Garman et al. (US 10010216 B2) discloses, a small cooking appliance with a bottom housing, a top housing, and a ring assembly. An uppermost cooking cavity is defined in the top housing and may be used to cook or heat a top food layer. The uppermost cooking cavity includes a floor that forms an uppermost cooking surface. The uppermost cooking cavity may have an open top. The appliance may include a hinged or pivoting lid to selectively close off the open top of the uppermost cooking cavity. The uppermost cooking surface may be heated by one or more heating elements in the top housing. The appliance cooks a food item in an assembled manner save a top food layer of the food item needs to be manually removed from the uppermost cooking cavity and placed onto the other layers.
However, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Lin, and Adamczak), such as “a partition positioned between the permeable bottom of the separate container of the first food preparation chamber and the permeable bottom of the separate container of the second food preparation chamber, wherein the partition comprises permeable two layers that are rotatable relative to one another, wherein the first and second food preparation chambers are in fluid connection with each other and with the base through the permeable bottom of the separate container of the first food preparation chamber, the permeable bottom of the separate container of the second food preparation chamber and the permeable two layers of the partition such that the cooking conditions are independently controlled by a rotation of at least one of the permeable bottom of the separate container of the first and second food preparation chambers and the permeable two layers of the partition”; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761